DETAILED ACTION
An RCE submitted on May 4, 2022 for Application No. 17/111284 is presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2022 has been entered.
 
Response to Arguments
Applicant has submitted an IDS on May 4, 2022 to be considered without providing any arguments. After consideration of the IDS documents this application has been re-opened and rejected as set forth below.

Claim Objections
Claim 31 is objected to because of the following informalities:
Claim 31 recites “the least one processor”, which should be “the at least one processor”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-60 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-82 of U.S. Patent 9992322, claims 1-33 of US Patent 9648132, claims 1-30 of US Patent 9294430, and claims 1-23 of US Patent 8510847 in view of Khedouri (US 2006/0008256). Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the cases are drawn towards social network systems to allow for the sharing of content between users. However, U.S. Patents 9992322, 9648132, 9294430, and 8510847 do not specifically recite “wherein the metadata further comprises a first link to the media in a first container format and a second link to the media in a second container format”, but Khedouri, Figure 10 and paragraph 94, teaches downloading the song individually or as an entire album (e.g. different containers) using different links.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Khedouri with the teachings of U.S. Patents 9992322, 9648132, 9294430, and 8510847. U.S. Patents 9992322, 9648132, 9294430, and 8510847 teaches a social network to allow friends to create profiles, send messages, and share content with each other through the social network. Khedouri teaches a music social network to allow for the downloading of content in various different formats. Therefore, it would have been obvious to have improved upon the social network of U.S. Patents 9992322, 9648132, 9294430, and 8510847 by adding the downloading content in different formats functionality of Khedouri for the purpose of allowing users to download the content in the format of their choosing based on the time and storage requirements of the user. 
Claims 31-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-60 of copending Application No. 17/111342 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are all drawn towards social network systems to allow for the sharing of content between users.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 31-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-60 of copending Application No. 17/111368 (reference application) in view of Khedouri (US 2006/0008256). Although the claims at issue are not identical, they are not patentably distinct from each other because they are all drawn towards social network systems to allow for the sharing of content between users. However, copending Application No. 17/111368 does not specifically recite “wherein the metadata further comprises a first link to the media in a first container format and a second link to the media in a second container format”, but Khedouri, Figure 10 and paragraph 94, teaches downloading the song individually or as an entire album (e.g. different containers) using different links.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Khedouri with the teachings of copending Application No. 17/111368. Copending Application No. 17/111368 teaches a social network to allow friends to create profiles, send messages, and share content with each other through the social network. Khedouri teaches a music social network to allow for the downloading of content in various different formats. Therefore, it would have been obvious to have improved upon the social network of copending Application No. 17/111368 by adding the downloading content in different formats functionality of Khedouri for the purpose of allowing users to download the content in the format of their choosing based on the time and storage requirements of the user. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 31-33, 35-44, 46-49, 51-56, and 60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abrams (US 2005/0021750) in view of Khedouri (US 2006/0008256).
As per claims 31 and 59, Abrams discloses a server computing device of a social networking service (Abrams, Figures 1 and 3a-4 and paragraphs 41, 51-53, 74, 77, 96, and 98, teaches a mobile device that can access a social network. Abrams, paragraph 74, specifically recites the “user interface may be any device capable of presenting data, including, but not limited to, cellular telephones, television sets or hand-held “personal digital assistants”.) comprising: 
at least one processor; and memory storing computer-executable instructions, which when executed by the least one processor (Abrams, paragraph 82, teaches a CPU and memory.), cause the server computing device to:
(i) receive, from a mobile device of a first user via a communication protocol, a request to create a first user account with an associated user profile for the first user with the social networking service (Abrams, Figure 2, 3a-3b, and 6 and paragraphs 42, 91, 93, and 96-100, teaches users creating profiles. Abrams, claim 24, specifically recites “wherein profiles describing said users are created”.); 
(ii) use the communication protocol to provide, to the mobile device, at least a part of a profile created by a second user of the social networking service (Abrams, Figures 5-6 and paragraphs 93, 96, and 103-105, teaches viewing profiles of other users.); 
…
(v) receive, via the communication protocol, a request to link the first user account to a second user account of the second user of the social networking service (Abrams, paragraphs 43, 45, 65, 95, 108, and 119, teaches linking accounts when users become “friends”. Abrams, paragraph 43, specifically recites an “invited friend or acquaintance may accept the invitation, and then become a user of the system, as a ‘friend’ of the inviting user”.)
However, Abrams does not specifically recite “(iii) process a request, from the mobile device, related to media shared by the second user, wherein the server computing device provides, using the communication protocol, metadata external to the media to enable the first user to access information associated with the media, wherein the metadata further comprises a first link to the media in a first container format and a second link to the media in a second container format; (iv) stream, via the communication protocol, the media to the first user separate from providing the metadata to the first user”.
Khedouri discloses (iii) process a request, from the mobile device, related to media shared by the second user, wherein the server computing device provides, using the communication protocol, metadata external to the media to enable the first user to access information associated with the media (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for an artist i.e. requesting data related to an artist or media of an artist and the user is given information/metadata related to that artist and their songs. Khedouri, Figure 6 and paragraphs 60-62, 69, 76-77, 87, 89, 102-104, 108, 112-116, teaches users sharing content and playlists with other users. This allows users to browse and search through playlists of other users including requesting information about the songs on the playlists from the server. The Examiner submits that it would have been obvious for a user to request information about an artist or song based on a playlist that was shared by another user. Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for an artist using the search “AL”. The user then selects the artist “The Allman Brothers” and receives a list of their songs. Next, the user selects the song “Jessica”. The user is then provided with metadata related to the selected song such as the album name, album cover, song name, artist, etc… The user is then given the option to get the song or album now. As the metadata is displayed prior to the user selecting the button “get song now”, the metadata is considered to be separate from the media/song as the media/song is not currently stored on the device. Khedouri, paragraph 94, teaches that when the user selects the button “get song now” that the song will play on demand if the device has a network connection. Otherwise, the song will be retrieved at a later time when a network connection is available. This additionally shows that the metadata and media are stored separately as the device can display the metadata before downloading the song itself.), 
wherein the metadata further comprises a first link to the media in a first container format and a second link to the media in a second container format (Khedouri, Figure 10 and paragraph 94, teaches downloading the song individually or as an entire album (e.g. different containers) using different links.)
(iv) stream, via the communication protocol, the media to the first user separate from providing the metadata to the first user (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for and being able to download a song or album. Khedouri, paragraph 94, teaches that when the user selects the button “get song now” that the song will play on demand (e.g. streaming) if the device has a network connection. Again, the information/metadata about the song “Jessica” is displayed prior to the user downloading or listening to the song and is considered as being separate/external to the media/song itself.);
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Khedouri with the teachings of Abrams. Abrams teaches a social network to allow friends to create profiles and send messages to each other through the social network where the user profile can list information about a user’s favorite music. Khedouri teaches a music social network to allow friends to communicate and share music playlists as well as their own recorded content. Therefore, it would have been obvious to have improved upon the social network of Abrams by adding the music sharing functionality of Khedouri for the purpose of allowing users to share playlists and content with their “friends”. 

As per claim 32, Abrams in view of Khedouri discloses the server computing device of claim 31, further comprising computer-executable instructions, which when executed by the least one processor, cause the server computing device to:2U.S. Patent Application Serial No. 17/111,284Amendment dated November 30, 2021Reply to Office Action of August 31, 2021 require the first user to register a username to access the social networking service (Khedouri, paragraphs 14, 60, 69, 85, 88, and 138, teaches each user having a user ID or name. Khedouri, paragraph 88, specifically recites that users “can develop “public” digital profiles including their photo, first name, favorite music, and hobbies etc.”. Abrams, Figures 2, 5, and 6 and paragraphs 33, 35, 64, and 91, also teaches the user profile having a user ID, name, and email address.)  

As per claim 33, Abrams in view of Khedouri discloses the server computing device of claim 31, wherein the user profile for the first user is associated with a first media file and the server computing device further comprises computer-executable instructions, which when executed by the least one processor, cause the server computing device to: receive, via the communication protocol, an indication from the first user to make private the first media file; and block access by one or more other users to the first media file (Khedouri, paragraph 73, recites “Users preferably have the option to turn privacy on or off in order to disable other users from seeing their audio and/or video files and from obtaining copies from the player device”. This would block all users from accessing any of the user’s media, including the “first media file”.)  

As per claim 35, Abrams in view of Khedouri discloses the server computing device of claim 33, further comprising computer-executable instructions, which when executed by the least one processor, cause the server computing device to: receive, via the communication protocol, an indication from the first user to make private the user profile for the first user; and block access by the one or more other users to all media associated with the user profile for the first user (Khedouri, paragraph 73, recites “Users preferably have the option to turn privacy on or off in order to disable other users from seeing their audio and/or video files and from obtaining copies from the player device”. This would block all users from accessing any of the user’s media.)  

As per claim 36, Abrams in view of Khedouri discloses the server computing device of claim 31, further comprising computer-executable instructions, which when executed by the least one processor, cause the server computing device to:3U.S. Patent Application Serial No. 17/111,284Amendment dated November 30, 2021 Reply to Office Action of August 31, 2021use the communication protocol to provide information relating to a user profile of one or more other users of the social networking service to the mobile device, comprising three or more of: a username; a profile image provided by a user; a profile image provided by the social networking service; one or more additional images; user provided text; additional text not provided by the user; and metadata defined by the social networking service (Abrams, Figures 5-6 and paragraphs 93, 96, and 103-105, teaches viewing profiles of other users, which would require requesting the profile from the server. Abrams, Figures 5-6, also teaches that the users name, profile picture, and text (such as “Just Here To Help!” as shown in Betty’s profile of Figure 5) can be displayed on the user’s profile. Khedouri, paragraph 88, also recites that users “can develop “public” digital profiles including their photo, first name, favorite music, and hobbies etc.”.)  

As per claim 37, Abrams in view of Khedouri discloses the server computing device of claim 31, wherein the media comprises one or more of: music, a video, audio, and text, and any portion thereof (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for and being able to download a song or album. Khedouri, abstract and paragraphs 12, 17, 19, and 59-60, teaches sharing audio and video files. Abrams, claim 36, teaches sharing recorded audio or video between users.) 

As per claim 38, Abrams in view of Khedouri discloses the server computing device of claim 31, further comprising computer-executable instructions, which when executed by the least one processor, cause the server computing device to: use the communication protocol to receive a request to browse the social networking service for one or more of: other user profiles and content (Khedouri, paragraphs 69, 88, 90, and 135, teaches user profiles. Khedouri, paragraph 88, specifically recites that “users can develop "public" digital profiles including their photo, first name, favorite music and hobbies, etc. and enable other users in range to browse and search this information at will.”, Abrams, Figures 5-6 and paragraphs 93, 96, and 103-105, teaches viewing profiles of other users.)

As per claim 39, Abrams in view of Khedouri discloses the server computing device of claim 38, wherein the content comprises the media (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for and being able to download a song or album. Khedouri, abstract and paragraphs 12, 17, 19, and 59-60, teaches sharing audio and video files. Abrams, claim 36, teaches sharing recorded audio or video between users.) 

As per claim 40, Abrams in view of Khedouri discloses the server computing device of claim 31, further comprising computer-executable instructions, which when executed by the least one processor, cause the server computing device to: use the communication protocol to receive a request to search the social networking service for one or more of: other user profiles and content (Khedouri, paragraphs 69, 88, 90, and 135, teaches user profiles. Khedouri, paragraph 88, specifically recites that “users can develop "public" digital profiles including their photo, first name, favorite music and hobbies, etc. and enable other users in range to browse and search this information at will.”, Abrams, Figures 5-6 and paragraphs 93, 96, and 103-105, teaches viewing profiles of other users.)  

As per claim 41, Abrams in view of Khedouri discloses the server computing device of claim 31, further comprising computer-executable instructions, which when executed by the least one processor, cause the server computing device to: use the communication protocol to receive an indication to evaluate the media of the social networking service (Khedouri, paragraphs 60, 63, 93, and 95, teaches the users providing a rating for each piece of content and playlist they have.)  

As per claim 42, Abrams in view of Khedouri discloses the server computing device of claim 31, further comprising computer-executable instructions, which when executed by the least one processor, cause the server computing device to: use the communication protocol to send messages to and receive messages from the mobile device, wherein the messages are between the first user and one or more other users of the social networking service (Abrams, Figures 4-5 and paragraphs 45, 76, 87, 97, and 104, teaches the users communicating with each other by sending/receiving messages. Abrams, paragraph 104, specifically recites that the user “can send a private message”. Abrams, paragraph 97, also specifically recites “an internal messaging system whereby users may send one another private messages”.)  

As per claim 43, Abrams in view of Khedouri discloses The server computing device of claim 42, wherein the messages, whether from the one or more other users or from the social networking service, are stored in an inbox such that when the first user is online the first user can collect the messages that were delivered into the inbox while the user was not connected to the social networking service (Khedouri, paragraph 141, teaches an inbox for messages. Khedouri, Figure 6 and paragraphs 60-62, 69, 76-77, 87, 89, 102-104, 108, 112-116, also teaches users sharing content and playlists with other users. Khedouri, paragraph 60, specifically recites “Users preferably will also be able to send messages, recommendations of playlists and pieces of content to other users by asking the network to send an e-mail to that person on the user's behalf.” Abrams, Figure 4, also teaches a user messaging interface to send emails to users. The Examiner submits that e-mail messages are stored in inboxes on remote servers to allow viewing of the messages whenever the user is online.) 

As per claim 44, Abrams in view of Khedouri discloses the server computing device of claim 42, wherein a message comprises an indication of attached media (Khedouri, paragraph 141, teaches an inbox for messages. Khedouri, Figure 6 and paragraphs 60-62, 69, 76-77, 87, 89, 102-104, 108, 112-116, also teaches users sharing content and playlists with other users. Khedouri, paragraph 60, specifically recites “Users preferably will also be able to send messages, recommendations of playlists and pieces of content to other users by asking the network to send an e-mail to that person on the user's behalf.” Abrams, Figure 4, also teaches a user messaging interface to send emails to users. Abrams, claim 36, teaches sharing recorded audio or video between users. The Examiner submits that sharing content through a message, such as an e-mail, would be an indication of an attached media.)  

As per claim 46, Abrams in view of Khedouri discloses the server computing device of claim 44, wherein the attached media is one or more of an image file, an audio file, a video file, or a recommendation of media (Khedouri, Figure 6 and paragraphs 60-62, 69, 76-77, 87, 89, 102-104, 108, 112-116, also teaches users sharing content and playlists with other users. Khedouri, paragraph 60, specifically recites “Users preferably will also be able to send messages, recommendations of playlists and pieces of content to other users by asking the network to send an e-mail to that person on the user's behalf.” Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for and being able to download a song or album. Khedouri, abstract and paragraphs 12, 17, 19, and 59-60, teaches sharing audio and video files. Abrams, claim 36, teaches sharing recorded audio or video between users.)  

As per claim 47, Abrams in view of Khedouri discloses the server computing device of claim 31, further comprising computer-executable instructions, which when executed by the least one processor, cause the server computing device to: use the communication protocol to provide one or more of user recommendations and content recommendations (Khedouri, Figure 6 and paragraphs 60-62, 69, 76-77, 87, 89, 102-104, 108, 112-116, also teaches users sharing content and playlists with other users. Khedouri, paragraph 60, specifically recites “Users preferably will also be able to send messages, recommendations of playlists and pieces of content to other users by asking the network to send an e-mail to that person on the user's behalf.” Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for and being able to download a song or album. Khedouri, abstract and paragraphs 12, 17, 19, and 59-60, teaches sharing audio and video files. Abrams, claim 36, teaches sharing recorded audio or video between users.) 

As per claim 48, Abrams in view of Khedouri discloses the server computing device of claim 31, wherein the communication protocol is an HTTP communication protocol (Khedouri, paragraphs 138, teaches using the HTTPS protocol. Abrams, paragraphs 66 and 77, also teaches the HTTP protocol.)  

As per claim 49, Abrams in view of Khedouri discloses the server computing device of claim 48, wherein the HTTP communication protocol is HTTPS (Khedouri, paragraphs 138, teaches using the HTTPS protocol. Abrams, paragraphs 66 and 77, also teaches the HTTP protocol.)  

As per claims 51 and 60, Abrams in view of Khedouri discloses wherein the server computing device protects content from unauthorized access by the mobile device (Khedouri, paragraph 73, recites “Users preferably have the option to turn privacy on or off in order to disable other users from seeing their audio and/or video files and from obtaining copies from the player device”.)  

As per claim 52, Abrams in view of Khedouri discloses the server computing device of claim 31, further comprising computer-executable instructions, which when executed by the least one processor, cause the server computing device to: receive a request to filter content by genre; and provide, to the mobile device, a set of media for content associated with the genre (Khedouri, paragraphs 19, 41, 63, 69, 75, 93, and 96, teaches that a user can search or sort search results by genre.)   

As per claim 53, Abrams in view of Khedouri discloses the server computing device of claim 31, further comprising computer-executable instructions, which when executed by the least one processor, cause the server computing device to: receive an indication from the mobile device associated with the first user to block the second user (Khedouri, paragraph 73, recites “Users preferably have the option to turn privacy on or off in order to disable other users from seeing their audio and/or video files and from obtaining copies from the player device”. This would block all users including “the second user”.)  

As per claim 54, Abrams in view of Khedouri discloses the server computing device of claim 31, further comprising computer-executable instructions, which when executed by the least one processor, cause the server computing device to: receive an indication from the mobile device to report the second user (Abrams, Figure 5, teaches the ability to “flag” a user for review.) 

As per claim 55, Abrams in view of Khedouri discloses the server computing device of claim 31, wherein the information associated with the media is track information (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for an artist using the search “AL”. The user then selects the artist “The Allman Brothers” and receives a list of their songs. Next, the user selects the song “Jessica”. The user is then provided with metadata related to the selected song such as the album name, album cover, song name, artist, etc…)  

As per claim 56, Abrams in view of Khedouri discloses the server computing device of claim 55, wherein the track information is one or more of an artist, a song title, and an album title (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for an artist using the search “AL”. The user then selects the artist “The Allman Brothers” and receives a list of their songs. Next, the user selects the song “Jessica”. The user is then provided with metadata related to the selected song such as the album name, album cover, song name, artist, etc…) 

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abrams in view of Khedouri and further in view of Abhyanker (US 2007/0220174) hereinafter referred to as Abhyanker ‘174.

As per claim 34, Abrams in view of Khedouri discloses the server computing device of claim 33, wherein the user profile for the first user further is associated with a second media file and the server computing device further comprises computer-executable instructions, which when executed by the least one processor, cause the server computing device to: provide access to the user profile for the first user … (Abrams, Figures 5-6 and paragraphs 93, 96, and 103-105, teaches viewing profiles of other users. Khedouri, paragraph 88, also recites that users “can develop “public” digital profiles including their photo, first name, favorite music, and hobbies etc.”. Khedouri, abstract and paragraphs 12, 17, 19, and 59-60, teaches sharing audio and video files. Abrams, claim 36, teaches sharing recorded audio or video between users.)  
Khedouri, paragraph 73, additionally teaches turning a privacy option on to disable other users from viewing their audio/video files and prevent other users from obtaining copies of their media. Therefore, Khedouri teaches a switch to either allow all access or prevent all access. Abrams in view Khedouri does not specifically teach a privacy setting for each file to allow access to some files while preventing access to other files (as shown in the combination of claims 33 and 34).
Abhyanker ‘174 teaches provide access to … the second media file to the one or more other users of the social networking service (Abhyanker ‘174, paragraphs 20, 58, and 109, teaches allowing a user to specify content that is to be public and content that is to be private and only visible to friends.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Abhyanker ‘174 with the teachings of Abrams in view of Khedouri. Abrams in view of Khedouri teaches a social network to allow friends to create profiles and to exchange messages, playlists, and content where the user profile have a privacy setting to either allow all access or block all access. Abhyanker ‘174 teaches a social network that allows users to specify which content should be publicly available and which content should be private and only accessible to certain users. Therefore, it would have been obvious to have improved upon the social network of Abrams in view of Khedouri by adding the ability to make some content public while other content is private (as in Abhyanker ‘174) for the purpose of giving the user more granular control over their content by allowing public access to some content and preventing public access to other content. 

Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abrams in view of Khedouri and further in view of Walters (US 2001/0052019).
As per claim 45, Abrams in view of Khedouri discloses the server computing device of claim 44, wherein the [message] comprises a link … (Abrams, Figure 4 and paragraph 101, teaches a message containing a link to allow a “friend” to join the social network.) 
Additionally, Khedouri, Figure 6 and abstract, and paragraphs 12, 17, 19, 59-62, 69, 76-77, 87, 89, 102-104, 108, 112-116, teaches users sharing content, such as audio and video files, and playlists with other users through an e-mail message. Abrams, claim 36, also teaches sharing recorded audio or video between users. However, Abrams in view of Khedouri does not specifically teach “wherein the message comprises a link to the media”.
Walters discloses wherein the indication of attached media comprises a link to the attached media (Walters, paragraph 15, teaches a link in an email to play a video from a video streaming service.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Walters with the teachings of Abrams in view of Khedouri. Abrams in view of Khedouri teach a social network to allow friends to share music playlists and content with their “friends” by sending an email through the social network to other users. However, it is not clear how the content is transmitted in the email. Walters specifically teaches a particular form of content transmission by sending a link in an email to allow the recipient to play the content from a server. Therefore, it would have been obvious to have transmitted the content of Abrams in view of Khedouri in the form of a link in an email as taught by Walters as this would have been a simple substitution of one know form of content transmission for another to yield the predictable results of transmitting content between users in an email. 

Claim 50 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abrams in view of Khedouri and further in view of Albanese (US 8180904).
As per claim 50, Abrams in view of Khedouri discloses the server computing device of claim 31.
However, Abrams in view of Khedouri does not specifically disclose wherein the media in the first container format has a higher bitrate than the media in the second container format
Albanese discloses wherein the media in the first container format has a higher bitrate than the media in the second container format (Albanese, col. 6 line 35-col. 7 line 4, teaches transmitting media in various different bitrates depending on the speed of the network connection.)
Therefore, it would have been obvious to one ordinary skilled in the art at the time the invention was made to have combined the teachings of Albanese with the teachings of Abrams in view of Khedouri. Abrams in view of Khedouri teaches a music sharing social network that uses an audio/video player that can store and play content as well as streaming the content based on the network connection. Albanese teaches using various different bitrates depending on the network connection. Therefore, it would have been obvious to have streamed or downloaded the content in various different bitrates depending on the network connection and user preference to allow for higher quality content or faster download speeds.

Claims 57-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abrams in view of Khedouri and further in view of Abhyanker (US 2007/0219712) hereinafter referred to as Abhyanker ‘712. The Examiner would note that the Abhyanker ‘712 reference is a different reference from the Abhyanker ‘174 reference that was used in the rejection of claim 34.
As per claim 57, Abrams in view of Khedouri discloses the server computing device of claim 31.
However, Abrams in view of Khedouri does not specifically teach remove shared content that may be potentially offensive to one or more other users, wherein the shared content comprises one or more of a message and the media.
Abhyanker ‘712 discloses remove shared content that may be potentially offensive to one or more other users, wherein the shared content comprises one or more of a message and the media (Abhyanker ‘712, paragraph 154, teaches banning users and deleting offensive content.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Abhyanker ‘712 with the teachings of Abrams in view of Khedouri. Abrams in view of Khedouri teaches a social network to allow friends to create profiles and to exchange messages, playlists, and content. Abhyanker ‘712 teaches a social network that bans users that have posted offensive content and deletes the offensive content. Therefore, it would have been obvious to have improved upon the social network of Abrams in view of Khedouri by adding the ability to remove offensive content and ban the users that post offensive content (as in Abhyanker ‘174) for the purpose of making the social network more family-friendly to allow more users to use the social network.

As per claim 58, Abrams in view of Khedouri discloses the server computing device of claim 31.
However, Abrams in view of Khedouri does not specifically teach block the second user from the social networking service when the second user shares content that may be potentially offensive to one or more other users, wherein the shared content comprises one or more of a message and the media.
Abhyanker ‘712 discloses block the second user from the social networking service when the second user shares content that may be potentially offensive to one or more other users, wherein the shared content comprises one or more of a message and the media (Abhyanker ‘712, paragraph 154, teaches banning users and deleting offensive content.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Abhyanker ‘712 with the teachings of Abrams in view of Khedouri. Abrams in view of Khedouri teaches a social network to allow friends to create profiles and to exchange messages, playlists, and content. Abhyanker ‘712 teaches a social network that bans users that have posted offensive content and deletes the offensive content. Therefore, it would have been obvious to have improved upon the social network of Abrams in view of Khedouri by adding the ability to remove offensive content and ban the users that post offensive content (as in Abhyanker ‘174) for the purpose of making the social network more family-friendly to allow more users to use the social network.

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Erikson (US 7047241) – teaches Digital Creative Works such as copyrighted electronic media are packaged in a secure electronic format, or CONTAINER, and registered on associated registration server, which serves to provide on-line licensing and copyright management for that Work. Users are connected to the registration server through a computer network or the Internet to enable data transfers and to transact licenses to utilize the media.
Lamkin (US 2004/0220926) – teaches A method comprising receiving a request for content; searching for a plurality of entities in response to the received request, the plurality of entities each having entity metadata associated therewith; and creating a collection, the collection comprises the plurality of entities and collection metadata.
Peinado (US 2003/0078853) – teaches various way to share content such as through links, e-mail, and bulletin boards.
Krueger (US 2001/0004743) – teaches sending an email with audio or video content in the email.
Liwerant (US 2013/0283312) – teaches that the user can specify what bitrate to stream video content at.
Lunt (US 2006/0021009) – teaches having a blacklist of user’s that have posted offensive content. Content from the blacklisted users is blocked from being visible by the user.
Gilmour (US 6115709) – teaches storing content as public to be accessible to everyone or private to have restricted access.

Conclusion                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN B KING/Primary Examiner, Art Unit 2498

/NESTOR R RAMIREZ/Director, Art Unit 2400